                       Case 1:18-cv-09417-ER Document 47
                                                      44 Filed 02/05/21 Page 1 of 1
%akt) 154 (10/03) Substitution of Attorney


                                             UNITED STATES DISTRICT COURT
                           Southern                               District of                                      New York


            Luis Antonio Ortiz Ochoa, et al.                                   CONSENT ORDER GRANTING
                                                Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                               V.
            Prince Deli Grocery Corp. et al.                                   CASE NUMBER: 18-cv-09417
                                              Defendant (s),

           Notice is hereby given that, subject to approval by the court, Luis Antonio Ortiz Ochoa - Plaintiff                            substitutes
                                                                                                        (Party (s) Name)

 John Troy                                                                     , State Bar No, NYS 2278968                     as counsel of record in
                              (Name of New Attorney)

place of         Michael Faillace, Michael Faillace & Associates, P.C.
                                                            (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                    Troy Law, pllc

           Address:                      41-25 Kissena Blvd., Suite 103 Flushing, New York 11355

           Telephone:                    (718) 762-1324                                Facsimile (718) 762-1342
           E-Mail (Optional):            JohnTroy@TroyPlIc.Com


I consent to the above substitution.                                                      Oi   5
Date:           02/05/2021
                                                                                                              (Signature of Party (s))

I consent to being substituted.
Date:           02/05/2021
                                                                                                        (Signature of Former Attorney (

I consent to the above substitution.
Date:                  02/05/2021
                                                                                                            (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:            2/5/2021
                                                                                                               Judge
                                                                                                      Edgardo Ramos, U.S.D.J.
[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter a appearance.]
